PER CURIAM.
Appellant, Eddie Lee Daniels, seeks review of the trial court’s denial of his motion for reduction or modification of sentence brought pursuant to Florida Rule of Criminal Procedure 3.800(c). Because the ruling on this motion is not subject to review on appeal, we dismiss.1 Lee v. State, 108 So.3d 718 (Fla. 5th DCA 2013); Adams v. State, 800 So.2d 741 (Fla. 5th DCA 2001).
APPEAL DISMISSED.
TORPY, C.J, SAWAYA and LAMBERT, JJ., concur.

. The trial judge, in her order, inadvertently advised appellant that if he wished to appeal, he had to do so within thirty days of the date of the order.